Exhibit 14 CODE OF ETHICS AND BUSINESS CONDUCT The Board of Directors (the “Board”) of Rexahn Pharmaceuticals, Inc. ("Rexahn" or the "Company") maintains policies and procedures (which we refer to as the “Code”) that represent both the code of ethics for the principal executive officer, principal financial officer and principal accounting officer under Securities and Exchange Commission rules, and a more general code of business conduct and ethics for members of the Board (the “Directors”), officers and employees.The Code applies to all Directors, officers and employees. The Code is posted on the Company’s Internet web site at www.rexahn.com and is available free of charge by calling the Company at (240)268-5300 or by writing to: Rexahn Pharmaceuticals, Inc. Attn:General
